IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-68,066-01


EX PARTE BEUNKA ADAMS





ON APPLICATION FOR WRIT OF HABEAS CORPUS IN CAUSE
NO. 15057 IN THE 369TH DISTRICT COURT

CHEROKEE COUNTY



Per Curiam.  


O R D E R


	This is an application for writ of habeas corpus filed pursuant to the provisions of Texas
Code of Criminal Procedure article 11.071.
	A jury convicted Applicant of the offense of capital murder.  The jury answered the
special issues submitted pursuant to Code of Criminal Procedure article 37.071, and the trial
court, accordingly, set punishment at death.  This Court affirmed the conviction.  Adams v.
State, slip op. No. 75,023 (Tex. Crim. App. June 27, 2007) (not designated for publication). 

	In the instant case, Applicant presents various allegations through which he challenges
the validity of his conviction and resulting sentence.  After a hearing addressing Applicant's
claims, the trial court entered findings of fact and conclusions of law and recommended that
relief be denied. 
	Having reviewed the record, we adopt the trial court's findings of fact and conclusions
of law.  Accordingly, we order that relief on said grounds be denied. 
	IT IS SO ORDERED ON THIS THE 21ST DAY OF NOVEMBER, 2007.
DO NOT PUBLISH